Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-22-1998

Hudson United Bank v. Litenda Mtg Corp
Precedential or Non-Precedential:

Docket 97-5074




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Hudson United Bank v. Litenda Mtg Corp" (1998). 1998 Decisions. Paper 85.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/85


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                              No. 97-5074
                 Hudson United Bank v. LiTenda Mortgage


    The following modifications have been made to the Court's
opinion issued on April 15, 1998 in the above-entitled appeal and
will appear as part of the final version of the opinion:


1) On page 6 of the slip opinion, the first full paragraph, third line:
the ";" should be replaced
with a ":", that is, the semi-colon should be a colon.

2) Page 7, second full paragraph, 5th line at the end: "not under
1447(d)" should be "not under
  1447(c)", that is, the (d) should be a (c).

3) On page 10, third line, "as tool" should be replaced with "as a tool".

4) On page 10, end of the first paragaph, just before subsection B, remove
the comma before "a
nonreviewable one" so the last line reads: "inappropriate a nonreviewable
one."

5) Page 12, 1st full paragraph, 1st word, replace "By" with "In", so the
line starts off, "In
contrast".




                                           /s/ P. Douglas Sisk,
                                                     Clerk



April 22, 1998